DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 5 and 8-11 are objected to because:
Claim 5, line 4, “an electrical current” should be -the electrical current-.
Claim 5, line 4, “the two contacts” lacks antecedent basis.
Claim 8, line 4, “a contact region” should be -the contact region-.
Claim 9, line 3, “the thickness” lacks antecedent basis.
Claim 9, line 4, “the periphery” lacks antecedent basis.
Claim 9, line 4, “the interior” lacks antecedent basis.
Claim 10, line 3, “the exterior” lacks antecedent basis.
 Claim 11, line 3, “an electrical breaking contact” should be -the electrical breaking contact-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, “in particular” renders the claim indefinite, leaving the scope of the claim unascertainable.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 11-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lange et al, US 4440995 [Lange].
Regarding claim 1, as best understood, Lange discloses (fig.4) an electrical breaking contact (80)  in particular a radial-magnetic-field [implicitly] electrical breaking contact, for a medium-voltage [intended use] vacuum interrupter (32), the contact (80) comprising:
a rod (50) extending along a longitudinal axis (labeled in fig.4, below), said rod (50) being configured to be passed through by an electrical current,
a contact body (labeled in fig.4, below) extending transversely to the longitudinal axis (labeled in fig.4, below) and comprising a first fastening surface (labeled in fig.4, below), the contact body (labeled in fig.4, below) and the rod (50) being coaxial, wherein the rod (50) comprises:
a second surface (labeled in fig.4, below) securely fastened to the first fastening surface (labeled in fig.4, below),
an abutment surface (labeled in fig.4, below) radially exterior to the second fastening surface (labeled in fig.4, below), the abutment surface (labeled in fig.4, below) being distant from the contact body (labeled in fig.4, below) along the longitudinal axis (labeled in fig.4, below) and turned toward the contact body(labeled in fig.4, below),
where the contact body( labeled in fig.4, below) and the abutment surface(labeled in fig.4, below) are configured so that one segment of the contact body(labeled in fig.4, below) makes contact with the abutment surface(labeled in fig.4, below) during a flexion of the contact body (labeled in fig.4below).
		
    PNG
    media_image1.png
    535
    529
    media_image1.png
    Greyscale

Regarding claim 5, Lange further discloses where the contact body (labeled in fig.4, above) comprises a contact surface (labeled in fig.4, above) configured to make contact with a second electrical breaking contact (82) placed facing the contact (80), so as to allow an electrical current to pass between the two contacts (80, 82), 
where the first fastening surface (labeled in fig.4, above) extends radially between a first internal distance (labeled in fig.4, above) and a first external distance (labeled in fig.4, above), and the contact surface(labeled in fig.4, above)  extends radially between a second internal distance (labeled in fig.4, above)  and a second external distance (labeled in fig.4, above), and where a ratio between the second internal distance (labeled in fig.4, above) and the first external distance (labeled in fig.4, above)  is higher than or equal to 1.  
Regarding claim 6, Lange further discloses where the abutment surface (labeled in fig.4, above) is plumb with the contact surface (labeled in fig.4, above) in a direction parallel to the longitudinal axis(labeled in fig.4, above).
Regarding claim 11, Lange further discloses a vacuum interrupter (32) comprising a fixed contact (80) and a movable contact (82) each contact being an electrical breaking contact, the movable contact (182) being movable between a position of contact with the fixed contact (80) allowing a passage of electrical current and a position distant from the fixed contact (80) preventing a passage of current.  
Regarding claim 12, Lange further discloses a breaking device (10) comprising the vacuum interrupter (32). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Li et al, US 9552941 [Li].
Regarding claim 7, Lange fails to explicitly disclose wherein the contact surface comprises a plurality of contact regions that are distant from one another. 
Li discloses (fig.2) an electrical contact (100) where a contact surface (102) comprises a plurality of contact regions (110, 112, 114) that are distant from one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact of Lange with the teaching of the contact of Li, thereby providing a spinning action that forces the arc that is generated to spread across the first spiral contact so that arcing energies are not localized near the center point of the spiral contact, thus lengthening the life of the contact.
Regarding claim 9, Lange fails to explicitly disclose wherein the contact body has a spiral configuration, the contact body having a disc shape comprising slits passing through the thickness of the disc, the slits (extending from the periphery of the contact body toward the interior of the contact body.
Li discloses (fig.2) where a contact body (102) has a spiral configuration, the contact body (102) having a disc shape comprising slits (130, 140, 150) passing through a thickness of the disc, the slits (130, 140, 150) extending from a periphery (106) of the contact body (102) toward an interior of the contact body (102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact of Lange with the teaching of the contact of Li, thereby providing a spinning action that forces the arc that is generated to spread across the first spiral contact so that arcing energies are not localized near the center point of the spiral contact, thus lengthening the life of the contact.
Regarding claim 10, Lange fails to explicitly disclose wherein the contact body comprises a beveled segment placed, in a radial directio, to the exterior of the contact surface.
Li discloses (fig.2) a contact body (102) comprises a beveled segment (106) placed, in a radial direction, to an exterior of a contact surface (110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact of Lange with the teaching of the contact of Li, thereby providing a spinning action that forces the arc that is generated to spread across the first spiral contact so that arcing energies are not localized near the center point of the spiral contact, thus lengthening the life of the contact.
Allowable Subject Matter
Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed electrical breaking contact wherein a distance, measured in a direction parallel to the longitudinal axis, between the abutment surface and the contact body, is comprised between 0.2 millimetres and 1.0 millimetres.  
Regarding claim 3, the prior art fails to teach or show, alone or in combination, the claimed electrical breaking contact, wherein the abutment surface comprises a plurality of abutment regions that are distant from one another.
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed electrical breaking contact, wherein the abutment surface comprises a plurality of abutment regions that are distant from one another, and wherein each abutment region is located plumb with a contact region in a direction parallel to the longitudinal axis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gentsch et al, Balasubramanian et al, Yang, Kikuchi et al, Trondsen, Steffens et al and Schellskens et al are examples of electrical breaking contacts configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833